Hill, C. J., (after stating the facts.) 1. The court said: “If she bought a ticket and took that train, the company had notice that she wanted to get off at Smith’s Crossing.” Pursuant to this theory, the court instructed the jury and excluded testimony offered. In St. Louis, I. M. & S. Ry. Co. v. Atchison, 47 Ark. 74, where a station agent had sold a ticket to a passenger to a given station and told him that a train then about to leave would stop there, when in fact, according to the rules of the company, it did not, Chief Justice Cockrill, for the court, said: “It is the duty of a passenger to ascertain whether the station of his destination is one of the stopping places of the train he wishes to board before embarking, and if he attempts to do so and is misled by an agent whose employment authorizes him to speak for the company, he has his action against the company for his misdirection; but such misdirection does not alter the duty of the conductor. He must run his train according to the regulations of the company; otherwise, in lieu of that precision and regularity which are required in the management of trains to insure safety, we should have only uncertainty, irregularity and insecurity. The station agent cannot thus legally throw upon the conductor the blind hazard of injury to his master and the passengers committed to his care.” Therefore it follows that the purchase of the ticket alone was not notice to the company that that particular train would be stopped at Smith’s 'Crossing. 2. The court said: “It is the duty of the conductor to find out where his passengers desire to get off his train,” and instructed the jury according to the above theory. In Pence v. Louisville & N. R. Co., 64 S. W. 905, the Court of Appeals of Kentucky, in a case practically identical with the one at bar, said: “A railroad company has the right to make reasonable rules and regulations for the conduct of its business, and to designate the stations where it will receive passengers and discharge them only upon notice; and it is the duty of the holder of the ticket to a flag station, where the trains stop only on notice to the conductor, to inform him of her destination; and if such passenger fails to notify the conductor or some employee of the company of her destination, and should be carried, as in this case, seven-eighths of a mile beyond the station before giving such notice, and the conductor then offered to carry her on to the next station, which was only a mile and a half away, and send her back, and such passenger voluntarily alighted from the train, and suffered no serious inconvenience therefrom, we are of the opinion that no cause of action is made out.” And the court indicated that it was following the rule of Gulf, C. & S. F. Ry. Co. v. Ryan, 18 S. W. 866, a case similar to this, in which the Court of Appeal of Texas said: “It was the duty of the plaintiff to have notified the officers of the train that he desired to stop at Davidson Switch, and thereby prevent being carried beyond the station. This he did not do, and the evidence fails to show the want of due diligence on the part of appellant or its employees.” In Chattanooga, R. & C. Rd. Co. v. Lyon, 89 Ga. 16, the court said: “The holder of the ticket has, ordinarily, the right to assume, when he buys it, that the company will safely land him at his destination. Accordingly, he has the right to presume the conductor will call for his ticket before reaching the station specified, and thus obtain notice of the fact that he desires to stop at such station. Of course, when the conductor takes up and examines the ticket, the information will be thus conveyed to him that he has a passenger for this station, and there will be no difficulty at all in his carrying out the contract which has been made between the company and the passenger. * * * The general rule, therefore, as to the duties of railroad companies toward passengers holding tickets for flag stations should be as we have stated; but, as already intimated, we do not think this rule should be inflexible. There may be circumstances under which a passenger for a flag station is carried beyond his destination when it would not be fair or just to attribute the fact to the company’s negligence. * * * There may be other occasions when the conductor will be prevented, without fault on his part, from ascertaining -in time the desire of a passenger to stop at a flag station, or when, under the circumstances, it is manifestly the duty of the passenger to see to it that the conductor has the necessary information. In cases of doubt as to which should take the initiative, the question may very properly be left to the jury.” In Central of Ga. Ry. Co. v. Dorsey, 106 Ga. 826, the court said: “We think it is the duty of the conductor of a passenger train, when the company has sold tickets to passengers, to go through the train and ascertain the station at which the passengers wish to alight; but we also think that in a case like the present there is a corresponding duty upon the part of a passenger, when he sees that the conductor has failed to call for and take up his ticket, and is ignorant of his presence on the train and of his destination, to notify the conductor of his presence and destination, especially where the ride is a short one, and the passenger knows that the train will not stop at this station unless the conductor has notice that there is on board a passenger for that station.” Applying these principles to the case at bar, Mrs. Stevens was making a ride of six miles to a station which she knew to be a flag station, and at which she knew the train would not stop unless she notified the conductor. She seated herself in the rear of the rear coach, and knew that the coach was crowded. She did not see the conductor, and made no effort to see him until the train reached Cargile, after a ride of five miles, and when she only had one mile to go. She then made efforts to reach the conductor, who was busy with a crowded train and had not reached the rear coach; and he was not notified that she desired to get off at this station until it was passed. As indicated in the authorities quoted, ordinarily passengers may rely upon the conductor or some employee of the train ascertaining her destination in ample time to stop for her when that station is a flag station. But when she sees, as in this case, that the train is crowded, and the conductor is necessarily detained with his duties elsewhere, or where the distance is so short that he could not reasonably be -expected to reach her before arriving at her station, or other indications that the conductor or other person in charge of the train would not obtain notice in time to stop the train at the desired point, then the passenger cannot longer wait for the agent of the company to take the initiative, but she must give him notice that she desires to leave the train at such flag station in time to have it stop there, or else she cannot complain if she is carried by it. The court proceeded upon two erroneous theories, which ran throughout the trial, and which necessarily call for a reversal and for a new trial. Reversed and remanded.